Case 20-02035-CMB         Doc 44    Filed 02/09/21 Entered 02/09/21 15:27:28         Desc Main
                                   Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                             Case No. 19-23010-CMB

Nicki M. Todaro,                                   Chapter No. 13
                           Debtor/Plaintiff,
         vs.                                       Adversary No. 20-02035-CMB

Wells Fargo Bank, N.A.,                            Related to Document Nos. 11, 14, 42
                                 Defendant.


Wells Fargo Bank, N.A.,
                     Third Party Plaintiff,
       vs.

PNC Bank, N.A.,
                     Third Party Defendant.


                       MOTION FOR DEFAULT JUDGMENT
                AGAINST THIRD PARTY DEFENDANT, PNC BANK, N.A.

         AND NOW, comes the Defendant/Third Party Plaintiff, Wells Fargo Bank, N.A., by and

through its counsel, Bradley A. King, Esquire, and King Legal Group, LLC, and sets forth the

within Motion for Default Judgment Against PNC Bank, N.A., more particularly as follows:

         1.    On February 26, 2020, an Adversary Complaint was filed by Debtor/Plaintiff, Nicki

M. Todaro against Wells Fargo Bank, N.A., Defendant.

         2.    On April 29, 2020, an Answer to the Adversary Complaint was filed by Defendant,

Wells Fargo Bank, N.A., on April 29, 2020.

         3.    On April 29, 2020, a Third Party Complaint was filed by Wells Fargo Bank, N.A.,

Third Party Plaintiff, against PNC Bank, N.A., Third Party Defendant, and a Summons was issued.

The Third Party Defendant was served with a copy of the Third Party Complaint and the Summons




                                               1
Case 20-02035-CMB         Doc 44      Filed 02/09/21 Entered 02/09/21 15:27:28           Desc Main
                                     Document      Page 2 of 3



on April 30, 2020 by U.S. First Class Mail, postage prepaid and a Certificate of Service for the

same was filed on May 1, 2020.

       4.      On July 2, 2020, Third Party Defendant, PNC Bank, N.A. filed a Motion to Dismiss

Third Party Plaintiff's Complaint.

       5.      On December 2, 2020, Third Party Defendant, PNC Bank, N.A., filed a Motion to

Withdraw its Motion to Dismiss Third Party Plaintiff's Complaint.

       6.      On December 3, 2020, the Court entered an Order setting the following deadlines:

(1) on or before January 6, 2021, PNC Bank, N.A. shall file an answer to the Third Party

Complaint; (2) on or before February 3, 2021, all parties to the adversary proceeding shall hold an

Early Conference of Parties; and (3) on or before February 10, 2021, counsel for Wells Fargo

Bank, N.A. shall file the Early Conference Certification and Stipulation.

       7.      No requests for extensions to the deadline to file responses to the Third Party

Complaint have been filed or granted to date.

       8.      Third Party Defendant, PNC Bank, N.A., has failed to file any response to Third

Party Plaintiff's Complaint, which was due on or before January 6, 2021 per this Court’s Order of

Court dated December 3, 2020.

       9.      Counsel for Third Party Plaintiff, Wells Fargo Bank, N.A., has attempted to contact

counsel for PNC Bank, N.A. regarding the response to the Third Party Plaintiff’s Complaint and

the deadline for the Early Conference, but has not received a response as of the date of this filing.

       10.     As Third Party Defendant, PNC Bank, N.A., has failed to file any responsive

pleading to the Third Party Complaint by the deadline to do so and is more than 30 days past the

deadline to file its response to the Third Party Complaint, all allegations, now admitted, would

entitle Third Party Plaintiff to the relief requested of the Court in the Third Party Complaint, by

operation of law. Plaintiff is entitled to Default Judgment against Third Party Defendant, PNC
                                                 2
Case 20-02035-CMB         Doc 44     Filed 02/09/21 Entered 02/09/21 15:27:28             Desc Main
                                    Document      Page 3 of 3



Bank, N.A., for failure to provide a response within the time required, pursuant to this Court’s

Order of Court dated December 3, 2020, Rule 55 of the Federal Rules of Civil Procedure, and Rule

7055 of the Federal Rules of Bankruptcy Procedure.

       WHEREFORE, Third Party Plaintiff, Wells Fargo Bank, N.A., respectfully requests that

this Honorable Court enter default judgment against Third Party Defendant, PNC Bank N.A., and

enter an order granting the relief requested by the Third Party Plaintiff in its Third Party Complaint

filed against Third Party Defendant:



                                                      Respectfully submitted,
                                                      KING LEGAL GROUP, LLC
                                                      By: /s/ Bradley A. King
                                                         Bradley A. King, Esquire
                                                         PA ID No. 307090
                                                         114 North Maple Avenue
                                                         Greensburg, PA 15601
                                                         (724) 836-1500 (Telephone)
                                                         (724) 836-1668 (Facsimile)
                                                         bking@kinglg.com
                                                         Attorney for Defendant/Third Party
                                                         Plaintiff, Wells Fargo Bank, N.A.
Date: February 9, 2021




                                                  3
